Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment for application 15/537880 filed 02/12/2021.
Claims 6, 24-32, and 37-48 are currently pending and have been fully considered.
Claims 1-5, 7-23 and 33-36 have been cancelled.
The declaration under 37 CFR 1.132 filed 02/21/2021 is insufficient to overcome the rejection of claims 24-32, and 37-46 based upon NOH et al. (USPGPUB 2009/0264671) in view of THOMSON (High Vacuum Distillation of the methyl esters of the fatty acids from Kafir fat) because:  it is noted that applicant has amended the claims.
Applicant states that it is a known problem that supercritical esterification/transesterification reaction does not proceed to 100%.
This is acknowledged and well-known in the art.

It is further noted that applicant’s general allegation of patentability of a 2 step reaction/distillation approach is not persuasive because performing a reaction step followed by a purification step is known in the art.  Sending the byproducts to a further reaction step followed by a purification step to improve the yield of a process is well-known in the art.  
It is noted that the claims as written do not selectively remove methyl palmitate but a general repetition of reaction and purification steps.  
The declaration does not set forth the reasoning why it would not be obvious to repeat reaction and purification steps.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 24-32 and 37-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Parent claim 6 teaches the term “volatile fatty alkyl esters” and “volatile alkyl esters.”  It is unclear if both term are the same.  
It is also unclear what the term “volatile” is as the specification do not provide any basis for what volatile is.
Parent claim 6 teaches “optionally comprising palmitic acid”.  It is unclear what the scope of the claims are.
Claim 41 states a molar ratio of between about 0.12:1.  It is unclear if this is a typo or if the molar ratio is about 0.12:1.  
There are 2 different claim 47.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 24, 27-29, 32, 37 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al. (USPGPUB 2009/0264671) in view of THOMSON (High Vacuum Distillation of the methyl esters of the fatty acids from Kafir fat). 
NOH et al. teach a process for the production of biodiesel in the form of fatty acid alkyl esters by esterifying oils and fats with supercritical alcohol. NOH et al. begin teaching the process in paragraph 18. The process is taught in paragraphs 23-30.
NOH et al. teach: "(a) pumping alcohol and oils and fats under pressure into a mixer (combining natural oil feedstock or mixed lipid feedstock with an alcohol 
(b)    elevating the temperature of the mixture through a heat exchanger;
(c)    heating the temperature-elevated mixture to a predetermined temperature;
 (d)    subjecting the mixture to esterification in conditions where the alcohol is maintained at a supercritical state; (reacting the emulsified mixture under reaction conditions at or above the critical point of the alcohol)
(e)    heat-exchanging the esterified product with a subsequent mixture of alcohol and oils-and-fats in the heat exchanger;
(f)    reducing the pressure of the heat-exchanged product to separate and recover the alcohols; and (subjecting the esterified product mixture to remove unreacted alcohol)
(g)    separating and recovering fatty acid alkyl ester from the reaction product from which the alcohols have been removed."
NOH et al. teach in paragraph 40 that the volume ratio of alcohol to oils-and-fats is 0.5-10:1.

NOH et al. teach in paragraph 42 that esterification product is adjusted from high pressure to atmospheric or low pressure by means of a first-pressure reducing valve with the alcohol being removed through the top of a first alcohol recovery unit.
NOH et al. further teach in paragraph 42 that biodiesel, unreacted oil-and-fat, and glycerin are discharged through the bottom of the first alcohol recovery unit to a three component separator (first separator). The biodiesel and unreacted oil-and-fat are present in an upper phase with the glycerin as a lower phase.
NOH et al. explicitly recognize that the phase separation will only occur when alcohol is present in a concentration of 1% or lower.
NOH et al. teach in paragraph 46 that glycerin recovered from the bottom of the first separator can be passed to a glycerin purification unit depending on the standard.
NOH et al. further teach in paragraph 46 that when the purity of the biodiesel does not reach the desired purity, it is preferable to subject the 
NOH et al. do not explicitly teach vaporizing the fatty alkyl esters or biodiesel from an oil phase. 
However, THOMSON teaches a method for high vacuum distillation of methyl esters of fatty acids.
The method is elaborated on page 2 in which fatty acids are converted to methyl esters which could be fractionally distilled under vacuum due to lower boiling points of the esters as compared to those of fatty acids.  
It would be obvious to one of ordinary skill in the art to apply the high vacuum distillation as the purification column for the biodiesel.
The motivation to do so can be found in page 4 of THOMSON. High vacuum distillation is taught to have multiple benefits.
THOMSON teaches in pages 13 and 15 that methyl palmitate are present in early fractions, at the lowest temperatures. 
NOH et al. teach that the biodiesel must have a purity of fatty acid methyl ester of 96.5% or more to meet the standards in Korea, USA, Europe and the like.

Regarding claim 6, NOH et al. teach a process that uses alcohols such as methanol. Methanol would be expected to have some amount of water.
Furthermore, NOH et al. teach a process in which the steps of mixing oil feedstock with methanol to form a mixture, heating and pressurizing the mixture, depressurizing and heat exchanging the mixture, is followed by separating of phases to collect a phase comprising the glycerin and a phase comprising the fatty acid alkyl ester.
NOH et al. teach that in paragraph 47, if the phase comprising the fatty acid alkyl ester is not pure enough, that phase may be sent to the process in which steps are repeated with mixing the phase comprising the fatty acid alkyl ester with methanol to form a mixture, heating and pressurizing the mixture, depressurizing and heat exchanging the mixture, is followed by separating of phases to collect a phase comprising the glycerin and a phase comprising the fatty acid alkyl ester.

NOH et al. do not explicitly teach a final flashing of the oil phase between an absolute pressure of 1 to 770 torr.
However, NOH et al. teach that the biodiesel must have a purity of fatty acid methyl ester of 96.5% or more to meet the standards in Korea, USA, Europe and the like.
It would be obvious to one of ordinary skill in the art to employ another purification step to remove any other components that may be present, including water.
Atmospheric pressure is about 770 torr.
Sending the bottoms of an evaporator step comprising the oil phase to be distilled between 1 to 50 stage and a vacuum range of between 1 and 200 torr would be well within one of ordinary skill in the art.
NOH et al. teach that biodiesel must have a purity of fatty acid methyl ester of 96.5% or more to meet the standards in Korea, USA, Europe and the like.
NOH et al. further teach that in paragraph 49 that biodiesel that produced may be purified in a purification column.

Regarding claim 24, NOH et al. teach a process along with the system for carrying out the process. 
Regarding claim 27, NOH et al. teach in table II corn oil among other oils.
Regarding claims 28 and 37, NOH et al. teach in paragraph 17 that the biodiesel produced has a purity of fatty acid methyl ester of 96.5% or more to meet the standards in Korea, USA, Europe and the like.
Regarding claim 29, NOH et al. teach the ratio of alcohol to feedstock but not in terms of molar amounts.
However, it has been established that wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).
Regarding claims 33-34, NOH et al. teach a temperature 300-400°C.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 35-36, 2000-5000 psig is equivalent to about 13-34 MPa.

A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 44-46, NOH et al. teach in paragraph 60 that the alcohols used include methanol.
Regarding claims 47-48, THOMSON teaches in pages 13 and 15 that methyl palmitate are present in early fractions, at the lowest temperatures. 

Claim Rejections - 35 USC § 103
Claims 25-26 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al. (USPGPUB 2009/0264671) in view of in view of THOMSON (High Vacuum Distillation of the methyl esters of the fatty acids from kafir fat) as applied to claims 6, 24, 27-29, 32, 37 and 44-48 above, and further in view of JAKEL et al. (U.S. 6610867).
The above discussion of NOH et al. is incorporated herein by reference.
Regarding claims 25-26 and 43, NOH et al. do not explicitly teach the amount of free fatty acid present in the feedstock.
However, NOH et al. also teach in paragraph 17 that the process is applicable regardless of the content of the free fatty acid present.
prima facie case of obviousness exists wherein the claimed ranges overlap.
Furthermore, NOH et al. teach that the feedstock includes corn oil.
JAKEL et al. teach in table 4 extracted corn oil with free fatty acid % of 0.7 -4.00.
It would be obvious to one of ordinary skill in the art to use oils with less than 10% free fatty acid with a reasonable expectation of success given that NOH et al. teach the process can be applicable to oils regardless of free fatty acid content available and oils with free fatty acids of less than 10% are known.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim Rejections - 35 USC § 103
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over NOH et al. (USPGPUB 2009/0264671) in view of  THOMSON (High Vacuum Distillation of the methyl esters of the fatty acids from kafir fat) as applied to claims 6, 24, 27-29, 32, 37 and 44-48, above, and further in view of POTTHAST et al. (U.S. 7718833).
The above discussion of NOH et al. is incorporated herein by reference.

However, POTTHAST teaches a process for the purification of crude glycerin.
POTTHAST teaches in lines 44-50 of column 3 that after methanol has been stripped, crude glycerin is easily separated from soap and fatty acid ester with an aqueous acid wash.
POTTHAST teaches in lines 38-47 of column 1 that soaps may be formed as a result of spent catalysts.
Since the method that NOH et al. would not be expected to generate soap as no catalyst was employed, an aqueous wash after methanol has been removed in the process that NOH et al. teach would be expected to separate glycerin in the aqueous phase and an organic phase with the fatty acid methyl esters.
POTTHAST does not explicitly teach using a stripping column to remove the water from the glycerin.
However, NOH et al. teach in paragraph 46 that glycerin recovered from the bottom of the first separator can be passed to a glycerin purification unit depending on the standard.

The motivation to do so would be obvious to one of ordinary skill in the art as glycerin has value and is taught in lines 59-67 of column 1 and lines 1-6 of column 2 of POTTHAST.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim Rejections - 35 USC § 103
Claims 30-31 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al. (USPGPUB 2009/0264671) in view of THOMSON (High Vacuum Distillation of the methyl esters of the fatty acids from kafir fat) as applied to claims 6, 24, 27-29, 32, 37 and 44-48 above, and further in view of HYBERTSON et al. (U.S. 7772414)
The above discussion of NOH et al. is incorporated herein by reference.
Regarding claims 30 and 38-40, NOH et al. do not appear to explicitly teach the inclusion of a cosolvent that comprises carbonic acid or hydrocarbons such as propane or butane.

HYBERTSON et al. teach a supercritical fluid that comprises carbon dioxide as well as hydrocarbons that include propane and butane.
Carbonic acid is formed when carbon dioxide dissolves in water.
HYBERTSON et al. teach in lines 62-67 of column 2, and lines 1-11 of column 3, that an advantage is that the process can be perfumed with wet biomass.
Regarding claims 31 and 41, HYBERTSON et al. teach the ratio of the critical fluid with the alcohol in lines 53-61 of column 2 wherein the critical fluid may have 0-20% alcohol.
NOH et al. teach in paragraph 40 that the volume ratio of alcohol to oils-and-fats is 0.5-10:1.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).
Regarding claim 42, HYBERTSON et al. teach that the critical fluid may be modified with the alcohol, and thus the cosolvent would be expected to be mixed with the feedstock and water at the same time.

Response to Arguments
Applicant's arguments filed 02/21/2021 have been fully considered but they are not persuasive. 
Applicant states that it is a known problem that supercritical esterification/transesterification reaction do not proceed to 100%.
This is acknowledged and well-known in the art.
A person of ordinary skill in the art would not expect any process to be 100% efficient.  
It is further noted that applicant’s general allegation of patentability of a 2 step reaction/distillation approach is not persuasive because performing a reaction step followed by a purification step is known in the art.  Sending the byproducts to a further reaction step followed by a purification step to improve the yield of a process is well known in the art.  
It is noted that the claims as written do not selectively remove methyl palmitate but a general repetition of reaction and purification steps.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MING CHEUNG PO/           Examiner, Art Unit 1771                                                                                                                                                                                             


/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771